            Case 2:20-cv-01353-DSC Document 12 Filed 11/19/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GAIL S., in her individual capacity,              )
 and as parent and legal guardian                  )
 of Minor Plaintiffs, JO. S. and JE. S.,           )
                                                   )       Civil Action No. 2:20-cv-1353
                 Plaintiffs,                       )
                                                   )       (Judge Cercone)
           v.                                      )
                                                   )       Electronically Filed
 BUTLER WESLEYAN ACADEMY,                          )
 BUTLER WESLEYAN METHODIST                         )
 CHURCH, ALLEGHENY WESLEYAN                        )
 METHODIST CONNECTION,                             )
 PAUL FISH, TEDDY ZEIGLER,                         )
 SALLY ZEIGLER, DENNIS J. BALLOCK,                 )
 DAVE PATTERSON, CURT FIELD,                       )
 KIMBERLY FISH, and                                )
 JOHN/JANE DOE(S)                                  )
                                                   )
                 Defendants.                       )


                                     MOTION TO DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Allegheny

Wesleyan Methodist Connection hereby moves for an order dismissing the complaint in the above-

captioned action. In support of its motion Defendant states:

       1.       The complaint fails to state a claim against this Defendant upon which relief can be

granted.

       The grounds for Defendant’s motion are set forth in the accompanying Memo in Support

of Defendant’s Motion to Dismiss, dated November 19, 2020. For the reasons appearing therein,

Plaintiffs’ claim for relief against this Defendant and John/Jane Doe(s) should be dismissed with

prejudice. A proposed order is attached.
        Case 2:20-cv-01353-DSC Document 12 Filed 11/19/20 Page 2 of 3




                                         Respectfully submitted,



Dated: November 19, 2020                 /s/ David R. Dye
                                         David R. Dye, Esq.
                                         PA 88665
                                         dye@bmc-law.net
                                         Ball, Murren & Connell, LLC
                                         2303 Market Street
                                         Camp Hill, PA 17011
                                         (717) 232-8731
                                         Counsel for Defendant Allegheny Wesleyan
                                         Methodist Connection
         Case 2:20-cv-01353-DSC Document 12 Filed 11/19/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2020, I electronically filed the foregoing Motion to

Dismiss with the United States District Court for the Western District of Pennsylvania via the

Court’s NextGen CM/ECF system, which will provide electronic notice to:

                                       Joel S. Sansone
                                       Elizabeth Tuttle
                                    Massimo A. Terzigni
                                 Law Offices of Joel Sansone
                                603 Stanwix Street, Suite 1290
                                    Two Gateway Center
                                    Pittsburgh, PA 15222


                                      Adam M. Barnes
                            Walsh, Barnes, Collis & Zumpella, P.C.
                                 707 Grant Street, Suite 1400
                                    Pittsburgh, PA 15219




                                                    /s/ David R. Dye
                                                    David R. Dye, Esq.
                                                    Counsel for Defendant Allegheny Wesleyan
                                                    Methodist Connection
